IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00244-CV

RUSSELL CALDWELL D/B/A
RW CALDWELL CONSTRUCTION,
                                                            Appellant
v.

JACKIE WRIGHT,
                                                            Appellee



                            From the 40th District Court
                                Ellis County, Texas
                               Trial Court No. 85781


                                        ORDER


       Plaintiff’s Second Amended Petition and Plaintiff’s Third Amended Petition were

not included in the clerk’s record in this appeal.

       Unless the parties designate the filings in the appellate record by agreement, the

record must include copies of all pleadings in civil cases on which the trial was had. TEX.
R. APP. P. 34.5(a)(1). We have no indication that the filings designated by appellant to be

included in the clerk’s record were agreed to by appellee.

       Plaintiff’s Second Amended Petition and Plaintiff’s Third Amended Petition are

relevant items that have been omitted from the clerk’s record. See id. (c)(1). Accordingly,

the trial court clerk is ordered to prepare, certify, and file in this Court a supplemental

clerk’s record containing Plaintiff’s Second Amended Petition and Plaintiff’s Third

Amended Petition within 14 days from the date of this order. See id.



                                          PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Order issued and filed May 12, 2016




Caldwell v. Wright                                                                   Page 2